Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 13-BG-1504

                     IN RE CHARLES MALALAH, RESPONDENT.

                         A Suspended Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 978801)

                         On Report and Recommendation
                   of the Board on Professional Responsibility
                                 (BDN-512-10)

(Submitted October 24, 2014                            Decided October 30, 2014)

      Before WASHINGTON, Chief Judge, FISHER, Associate Judge, and FARRELL,
Senior Judge.

      PER CURIAM:       The Board on Professional Responsibility found that

respondent Charles Malalah intentionally misappropriated client funds and violated

other rules of professional conduct. It recommends that he be disbarred.



      This court will accept the Board’s findings of fact as long as they are

supported by substantial evidence in the record, D.C. Bar R. XI, § 9 (h)(1), as is

true here. Moreover, we will impose the sanction recommended by the Board

“unless to do so would foster a tendency toward inconsistent dispositions for
                                         2


comparable conduct or would otherwise be unwarranted.” Id. We find no such

inconsistency in this case. See In re Addams, 579 A.2d 190 (D.C. 1990) (en banc)

(disbarment is the appropriate sanction for intentional misappropriation).



      Our deference to the Board is heightened in this case by the fact that neither

Bar Counsel nor respondent has opposed its report and recommendation. D.C. Bar

R. XI, § 9 (h)(2); In re Delaney, 697 A.2d 1212, 1214 (D.C. 1997). Indeed,

respondent did not participate at all in these disciplinary proceedings. We accept

the Board’s findings and recommendation and it is, accordingly,



      ORDERED that Charles Malalah is hereby disbarred from the practice of

law in the District of Columbia.      For the purposes of seeking reinstatement,

respondent’s disbarment will be deemed to have commenced on the date he files an

affidavit that complies with D.C. Bar R. XI, § 14 (g).          As a condition of

reinstatement, respondent shall return to his client $33,333.33 plus interest at the

legal rate of 6% calculated from the date he withdrew the funds from his IOLTA

account.



                                             So ordered.